DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the continuation filed on 02/04/2021.
Claims 1-20 have been examined and rejected.

Claim Objections
Claim 5 is objected to because of the following informalities:  This claim recites in part: “… the sending comprises sending the transmission as downlink control information via a feedback channel.” This could be amended as: “… the sending comprises  indicating the transmission as downlink control information since the feedback channel is uplink control channel. Appropriate correction is required. 

Allowable Subject Matter
Claims 3, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 1 respectively of U.S. Patent No. 10951282. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claims 1 and 10 are directed to a method and system respectively, for assigning, by the network equipment, a first port combination, and a second port combination to the user equipment; so as to mitigate a peak-to-average power ratio value.
Claims 12 and 1 of the patent are directed to a method and system respectively, for obtaining by the network equipment information related to a capability of a user equipment, and assigning, a port combination to the user equipment based on the capability and based on a first determination that the user equipment supports a rank 2 transmission, the assigning the port combination comprises mitigating a peak-to-average power ratio value in associated with a communications network; and facilitating, by the network equipment, a transmission of an indication of the port combination to the user equipment.
The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos (US20200146016A1).
Regarding Claim 1, Manolakos discloses a method, comprising: 
assigning, by network equipment comprising a processor, a first port combination to a user equipment (see FIG. 8, para 61, configuration scheme for selecting different scrambling selection values for CDM IDs… base station (BS) may be configure a first code division multiplexing identification CDM ID/i.e. representing a first port combination; also see para 10, configuring an UE to transmit or receive on a first port of a plurality of demodulation reference signals (DMRS) ports associated with a first code division multiplexing identification (CDM ID) and on a second port of the plurality of DMRS ports associated with a second CDM ID; selecting a first collection of port sequences and a second collection of port sequences from a plurality of sequence options, each of the first collection of port sequences and the second collection of port sequences comprising a first CDM ID sequence identification (ID) and a second CDM ID sequence ID, wherein each of the first CDM ID sequence identification (ID) and the second CDM ID sequence ID is one of a first value or a second value; configuring a first port scrambling sequence of the first port and a second port scrambling sequence of the second port for each of the first collection of port sequences and the second collection of port sequences); and 
assigning, by the network equipment, a second port combination to the user equipment, wherein the assigning of the first port combination and the assigning of the second port combination comprises mitigating a peak-to-average power ratio value (see para 61, base station (BS) may be configure a first CDM ID/i.e. representing a second port combination… CDM ID 840 and the second CDM ID 850 comprising a first symbol option 820, a second symbol option 830, a third symbol option 870, and a fourth symbol option 880 that is one of a first value (0) or a second value (1). The BS may be further configure first selected option and a second selected option for each of the first CDM ID 840 and the second CDM ID 850 with the first selected option is selected from one of the first symbol option 820, the second symbol option 830, the third symbol option 870, or the fourth symbol option 880 and the second selected option is selected from a different one of the first symbol option 820, the second symbol option 830, the third symbol option 870, and the fourth symbol option 880. The BS performs a dynamic point selection DPS of a transmission point between the first selected option and the second selected option based on a DCI bit that enables a toggling between options to avoid sequence repetition resulting in a low PAPR).
Manolakos does not disclose the underlined claim limitation “assigning port combinations by the network element”. However, Manolakos discloses using a DCI bit as a scrambling selection value to toggle between any two selected options to avoid sequence repetition. It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Manolakos, so that it clearly indicated that a base station (network element) assigns the different port combinations to the UE, so as to reduce the PAPR (see Manolakos, para 61).

Regarding Claim 2, Manolakos discloses the method of claim 1, wherein the assigning of the first port combination and the assigning of the second port combination comprises: based on a determination that the first port combination and the second port combination does not increase a current peak-to-average power ratio value, selecting the first port combination and the second port combination from a group of port combinations (see para 61, The BS may be further configure first selected option and a second selected option for each of the first CDM ID 840 and the second CDM ID 850 with the first selected option is selected from one of the first symbol option 820, the second symbol option 830, the third symbol option 870, or the fourth symbol option 880 and the second selected option is selected from a different one of the first symbol option 820, the second symbol option 830, the third symbol option 870, and the fourth symbol option 880. The BS performs a dynamic point selection DPS of a transmission point between the first selected option and the second selected option based on a DCI bit that enables a toggling between options to avoid sequence repetition resulting in a low PAPR).

Regarding Claim 4, Manolakos discloses the method of claim 1, further comprising: sending, by the network equipment, to the user equipment, a transmission that comprises first information indicative of the first port combination and second information indicative of the second port combination (see para 61, base station (BS) may be configure a first CDM ID/i.e. representing a second port combination… CDM ID 840 and the second CDM ID 850 comprising a first symbol option 820, a second symbol option 830, a third symbol option 870, and a fourth symbol option 880 that is one of a first value (0) or a second value (1). The BS may be further configure first selected option and a second selected option for each of the first CDM ID 840 and the second CDM ID 850 with the first selected option is selected from one of the first symbol option 820, the second symbol option 830, the third symbol option 870, or the fourth symbol option 880 and the second selected option is selected from a different one of the first symbol option 820, the second symbol option 830, the third symbol option 870, and the fourth symbol option 880).

Regarding Claim 5, Manolakos discloses the method of claim 4, wherein the sending comprises sending the transmission as downlink control information via a feedback channel (see para 61, The BS may be further configure first selected option and a second selected option for each of the first CDM ID 840 and the second CDM ID 850 with the first selected option is selected from one of the first symbol option 820, the second symbol option 830, the third symbol option 870, or the fourth symbol option 880 and the second selected option is selected from a different one of the first symbol option 820, the second symbol option 830, the third symbol option 870, and the fourth symbol option 880. The BS performs a dynamic point selection DPS of a transmission point between the first selected option and the second selected option based on a DCI bit; also see Manolakos Claim 1: “… configuring a first port scrambling sequence of the first port and a second port scrambling sequence of the second port for each of the first collection of port sequences and the second collection of port sequences; performing a dynamic selection of a first port option selection for the first port between the first port scrambling sequence of first port based on the first collection of port sequences and the first port scrambling sequence of the first port based on the second collection of port sequences based on information carried on a downlink control information (DCI) channel”).

Regarding Claim 6, Manolakos discloses the method of claim 1, wherein the assigning of the first port combination comprises assigning the first port combination based on a first capability of the user equipment, and wherein the assigning the second port combination comprises assigning the second port combination based on a second capability of the user equipment (see Manolakos Claim 1 and Claim 7: configuring an UE to transmit or receive on a first port of a plurality of demodulation reference signals (DMRS) ports associated with a first code division multiplexing identification (CDM ID) and on a second port of the plurality of DMRS ports associated with a second CDM ID; selecting a first collection of port sequences and a second collection of port sequences from a plurality of sequence options, each of the first collection of port sequences and the second collection of port sequences comprising a first CDM ID sequence identification (ID) and a second CDM ID sequence ID, wherein each of the first CDM ID sequence identification (ID) and the second CDM ID sequence ID is one of a first value or a second value; configuring a first port scrambling sequence of the first port and a second port scrambling sequence of the second port for each of the first collection of port sequences and the second collection of port sequences; performing a dynamic selection of a first port option selection for the first port between the first port scrambling sequence of first port based on the first collection of port sequences and the first port scrambling sequence of the first port based on the second collection of port sequences based on information carried on a downlink control information (DCI) channel; performing a dynamic selection of a second port option selection for the second port between the second port scrambling sequence of second port based on the first collection of port sequences and the second port scrambling sequence of the second port based on the second collection of port sequences based on information carried on the DCI channel; and transmitting or receiving a DMRS based on the first port option selection and the second port option selection… transmitting a UE capability message, the UE capability message comprising an indication that the first port scrambling sequence of the first port and the second port scrambling sequence of the second port for each of the first collection of port sequences and the second collection of port sequence).

Regarding Claim 7, Manolakos discloses the method of claim 6, wherein the first capability comprises an ability of the user equipment to support a code division multiplexing group, and wherein the second capability excludes the ability of the user equipment to support the code division multiplexing group (see Manolakos Claim 1 and Claim 7: configuring an UE to transmit or receive on a first port of a plurality of demodulation reference signals (DMRS) ports associated with a first code division multiplexing identification (CDM ID) and on a second port of the plurality of DMRS ports associated with a second CDM ID; selecting a first collection of port sequences and a second collection of port sequences from a plurality of sequence options, each of the first collection of port sequences and the second collection of port sequences comprising a first CDM ID sequence identification (ID) and a second CDM ID sequence ID, wherein each of the first CDM ID sequence identification (ID) and the second CDM ID sequence ID is one of a first value or a second value).

Regarding Claim 8, Manolakos discloses the method of claim 1, wherein the first port combination is a first demodulation reference signal port combination, and wherein the second port combination is a second demodulation reference signal port combination (see FIG. 6 illustrating DMRS antenna ports configuration and grouping using CDM groups, also see para 10, configuring an UE to transmit or receive on a first port of a plurality of demodulation reference signals (DMRS) ports associated with a first code division multiplexing identification (CDM ID) and on a second port of the plurality of DMRS ports associated with a second CDM ID; selecting a first collection of port sequences and a second collection of port sequences from a plurality of sequence options, each of the first collection of port sequences and the second collection of port sequences comprising a first CDM ID sequence identification (ID) and a second CDM ID sequence ID, wherein each of the first CDM ID sequence identification (ID) and the second CDM ID sequence ID is one of a first value or a second value; configuring a first port scrambling sequence of the first port and a second port scrambling sequence of the second port for each of the first collection of port sequences and the second collection of port sequences).

Regarding Claim 9, Manolakos discloses the method of claim 1, wherein the peak-to-average power ratio value is associated with a communications network, wherein the communications network comprises the network equipment, and wherein the user equipment is connected to the network equipment via the communications network (see FIG. 1, also see para 60, sequence repetition resulting in high PAPR for DMRS configuration types 1 and 2; at para 5, with physical downlink shared channel (PDSCH) demodulation reference signal (DMRS) and physical uplink shared channel (PUSCH) DMRS for CP-OFDM, DMRS enhancements are specified in release 16 of the 5G standard to reduce the PAPR to the same level as for data symbols for all port combinations given by 3GPP technical specification 38.212 of the 5G standard. For the Rel-16 DMRS enhancement, each code division multiplexing (CDM) group can be configured with a different sequence initialization value).

Claims 10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos (US20200146016A1) in view of Han (US20160227521A1).
Regarding Claim 10, Manolakos discloses a system (see FIG. 3), comprising: 
a processor (see FIG. 3, para 45, base station 310 having controller/processor 375)); and a memory that stores executable instructions (see FIG. 3, para 52, base station 310 having controller/processor associated with a memory 376 that stores program codes and data) that, when executed by the processor, facilitate performance of operations, comprising: 
(see para 61, base station (BS) may be configure a first CDM ID … and the second CDM ID 850 comprising a first symbol option 820, a second symbol option 830, a third symbol option 870, and a fourth symbol option 880 that is one of a first value (0) or a second value (1). The BS may be further configure first selected option and a second selected option for each of the first CDM ID 840 and the second CDM ID 850 with the first selected option is selected from one of the first symbol option 820, the second symbol option 830, the third symbol option 870, or the fourth symbol option 880 and the second selected option is selected from a different one of the first symbol option 820, the second symbol option 830, the third symbol option 870, and the fourth symbol option 880. The BS performs a dynamic point selection DPS of a transmission point between the first selected option and the second selected option based on a DCI bit that enables a toggling between options to avoid sequence repetition resulting in a low PAPR… also see claim 7, “… transmitting a UE capability message, the UE capability message comprising an indication that the first port scrambling sequence of the first port and the second port scrambling sequence of the second port for each of the first collection of port sequences and the second collection of port sequence…”).
Manolakos does not disclose the underlined claim limitation: “based on a capability of a user equipment, determining port combinations”
In the same field of endeavor, Han discloses this limitation: see para 142-149, the network side device predefines the transmission parameter of the PDSCH according to the information related to the scheduled UE and includes version and support capability information of the UE… if the CSI reported by the UE shows that a channel condition is poor, a version of the UE is UE supporting the new carrier type NCT/i.e. capability information, then the network side device determines multi -DMRS port-based PDSCH transmission manner are adopted… if the CSI reported by the UE shows that the channel condition is poor, the version of the UE is UE supporting the backward compatible carrier type BCT/i.e. another capability information, the type of the serving cell where the UE is located is the BCT, then the network side device determines single -DMRS port-based transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Manolakos, so that port combinations are determined based on UE  capability, as taught by Han, to design a new method for PDSCH transmission to indicate an adopted transmission manner, whether to raise pilot power or not during PDSCH transmission, so as to improve reliability in PDSCH transmission and improve channel estimation performance of a receiver (see Han, para 11).

Regarding Claim 12, Manolakos discloses the system of claim 10, wherein the capability is a first capability, wherein the user equipment is a first user equipment, wherein the port combination is a first port combination, wherein the selected port combination is a first selected port combination, and wherein the operations further comprise: based on a second capability of a second user equipment, determining that a second port combination, selected from the group of port combinations, reduces the peak-to-average power ratio value, resulting in a second selected port combination; and assigning the second selected port combination to the second user equipment, wherein the first selected port combination and the second selected port combination are different port combinations (see para 61, base station (BS) may be configure a first CDM ID/i.e. representing a second port combination… CDM ID 840 and the second CDM ID 850 comprising a first symbol option 820, a second symbol option 830, a third symbol option 870, and a fourth symbol option 880 that is one of a first value (0) or a second value (1). The BS may be further configure first selected option and a second selected option for each of the first CDM ID 840 and the second CDM ID 850 with the first selected option is selected from one of the first symbol option 820, the second symbol option 830, the third symbol option 870, or the fourth symbol option 880 and the second selected option is selected from a different one of the first symbol option 820, the second symbol option 830, the third symbol option 870, and the fourth symbol option 880. The BS performs a dynamic point selection DPS of a transmission point between the first selected option and the second selected option based on a DCI bit that enables a toggling between options to avoid sequence repetition resulting in a low PAPR).

Regarding Claim 14, Manolakos discloses the system of claim 12, wherein the assigning of the first selected port combination comprises assigning, to the first user equipment, ports 0 and 2, and wherein the assigning of the second selected port combination comprises assigning, to the second user equipment, a first combination comprising ports 0 and 1 and a second combination comprising ports 2 and 3.
Examiners Note: Using BRI consistent with the specification, selecting different port combinations has been interpreted to mean – dynamically selecting different port combinations using DCI. Based on this interpretation, see para 70, FIG. 7 depicting DMRS port table for different port combinations using a DCIT bit. For any port combination, any of the eight scrambling selection values {0, 1, 2} (n.sub.SCID.sup.0, n.sub.SCID.sup.1, n.sub.SCID.sup.2) combinations may be dynamically pick using the DMRS port table and reserved DCI bit values. For instance, DCI bit value 6 may be used to select a scrambling selection value for port 0, port 3, and port 5 to avoid problematic port combinations that result in sequence repetition. Alternative, joint encoding across the DMRS port table and the 1-bit in the DCI such that performing a dynamic point selection (DPS) of a transmission point between a selected one of the plurality of scrambling selection values and a second one of the plurality of scrambling selection values, wherein a second reserved DCI bit is used to select the second one of the plurality of scrambling selection values and associated port combinations.

Regarding Claim 15, Manolakos discloses the system of claim 10, wherein the assigning comprises assigning the group of port combinations that comprise a first port combination comprising ports 0 and 1, a second port combination comprising ports 2 and 3, and a third port combination comprising ports 0 and 2.
Examiners Note: Using BRI consistent with the specification, selecting different port combinations has been interpreted to mean – dynamically selecting different port combinations using DCI. Based on this interpretation, see para 70, FIG. 7 depicting DMRS port table for different port combinations using a DCIT bit. For any port combination, any of the eight scrambling selection values {0, 1, 2} (n.sub.SCID.sup.0, n.sub.SCID.sup.1, n.sub.SCID.sup.2) combinations may be dynamically pick using the DMRS port table and reserved DCI bit values. For instance, DCI bit value 6 may be used to select a scrambling selection value for port 0, port 3, and port 5 to avoid problematic port combinations that result in sequence repetition. Alternative, joint encoding across the DMRS port table and the 1-bit in the DCI such that performing a dynamic point selection (DPS) of a transmission point between a selected one of the plurality of scrambling selection values and a second one of the plurality of scrambling selection values, wherein a second reserved DCI bit is used to select the second one of the plurality of scrambling selection values and associated port combinations.

Regarding Claim 16, Manolakos discloses the system of claim 10, wherein the assigning comprises: facilitating a transmission, to the user equipment, that comprises information indicative of the selected port combination (see FIG. 11, para 72, configuring a UE to receive transmission using first port and second port of the plurality of DMRS ports).

Regarding Claim 17, Manolakos discloses the system of claim 10, wherein the capability of the user equipment is a first capability based on the user equipment being capable of supporting a code division multiplexing group or a second capability based on the user equipment not being capable of supporting the code division multiplexing group (see FIG. 11, para 72, configuring a UE to receive transmission using first port and second port of the plurality of DMRS ports; UE to transmit or receive on a first port of a plurality of demodulation reference signals (DMRS) ports associated with a first code division multiplexing identification (CDM ID) and on a second port of the plurality of DMRS ports associated with a second CDM ID).

Regarding Claim 18, Manolakos discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
based on a capability of a user equipment and mitigation of a peak-to-average power ratio value, assigning a port combination for the user equipment; and conveying, to the user equipment, information indicative of the port combination value (see para 61, base station (BS) may be configure a first CDM ID/i.e. representing a second port combination… CDM ID 840 and the second CDM ID 850 comprising a first symbol option 820, a second symbol option 830, a third symbol option 870, and a fourth symbol option 880 that is one of a first value (0) or a second value (1). The BS may be further configure first selected option and a second selected option for each of the first CDM ID 840 and the second CDM ID 850 with the first selected option is selected from one of the first symbol option 820, the second symbol option 830, the third symbol option 870, or the fourth symbol option 880 and the second selected option is selected from a different one of the first symbol option 820, the second symbol option 830, the third symbol option 870, and the fourth symbol option 880. The BS performs a dynamic point selection DPS of a transmission point between the first selected option and the second selected option based on a DCI bit that enables a toggling between options to avoid sequence repetition resulting in a low PAPR… also see claim 7, “… transmitting a UE capability message, the UE capability message comprising an indication that the first port scrambling sequence of the first port and the second port scrambling sequence of the second port for each of the first collection of port sequences and the second collection of port sequence…”).
Manolakos does not disclose the underlined claim limitation: “based on a capability of a user equipment, determining port combinations”
In the same field of endeavor, Han discloses this limitation: see para 142-149, the network side device predefines the transmission parameter of the PDSCH according to the information related to the scheduled UE and includes version and support capability information of the UE… if the CSI reported by the UE shows that a channel condition is poor, a version of the UE is UE supporting the new carrier type NCT/i.e. capability information, then the network side device determines multi -DMRS port-based PDSCH transmission manner are adopted… if the CSI reported by the UE shows that the channel condition is poor, the version of the UE is UE supporting the backward compatible carrier type BCT/i.e. another capability information, the type of the serving cell where the UE is located is the BCT, then the network side device determines single -DMRS port-based transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Manolakos, so that port combinations are determined based on UE  capability, as taught by Han, to design a new method for PDSCH transmission to indicate an adopted transmission manner, whether to raise pilot power or not during PDSCH transmission, so as to improve reliability in PDSCH transmission and improve channel estimation performance of a receiver (see Han, para 11).

Regarding Claim 19, Manolakos discloses the non-transitory machine-readable medium of claim 18, wherein the assigning comprises selecting the port combination from a group of port combinations based on the port combination being capable of decreasing a current peak-to-average power ratio value as compared to other port combinations of the group of port combinations that are incapable of decreasing the current peak-to-average power ratio value (see para 61, base station (BS) may be configure a first CDM ID/i.e. representing a second port combination… CDM ID 840 and the second CDM ID 850 comprising a first symbol option 820, a second symbol option 830, a third symbol option 870, and a fourth symbol option 880 that is one of a first value (0) or a second value (1). The BS may be further configure first selected option and a second selected option for each of the first CDM ID 840 and the second CDM ID 850 with the first selected option is selected from one of the first symbol option 820, the second symbol option 830, the third symbol option 870, or the fourth symbol option 880 and the second selected option is selected from a different one of the first symbol option 820, the second symbol option 830, the third symbol option 870, and the fourth symbol option 880. The BS performs a dynamic point selection DPS of a transmission point between the first selected option and the second selected option based on a DCI bit that enables a toggling between options to avoid sequence repetition resulting in a low PAPR).

Regarding Claim 20, Manolakos discloses the non-transitory machine-readable medium of claim 18, wherein the capability of the user equipment comprises the capability of the user equipment to support a code division multiplexing group (see FIG. 11, para 72, configuring a UE to receive transmission using first port and second port of the plurality of DMRS ports; UE to transmit or receive on a first port of a plurality of demodulation reference signals (DMRS) ports associated with a first code division multiplexing identification (CDM ID) and on a second port of the plurality of DMRS ports associated with a second CDM ID).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Manolakos in view of Han in view of Suzuki (EP3468061A1).
Regarding Claim 13, Manolakos in view of Han does not disclose details regarding: the first user equipment and the second user equipment are rank 2 transmission devices.
In the same field of endeavor, Suzuki discloses this limitation: see para 50-51, determine the resources on which the DMRS are carried, the maximum number of DMRS ports that can be scheduled by the base station for different layer-to-port mappings depending on which one of plural configurations is chosen for communicating in the mobile communication system; and FIG. 6B depicts a table for layer-to-port mapping combinations with number of layers or rank = 2.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Manolakos and Han, to determine that a transmission of the mobile device is a rank 2 transmission, as taught by Suzuki, to enable signaling of DMRS ports i.e. layer-to-port mapping combinations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472